UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2013 Date of reporting period:	February 28, 2013 Item 1. Schedule of Investments: Putnam Dynamic Risk Allocation Fund The fund's portfolio 2/28/13 (Unaudited) COMMON STOCKS (37.0%) (a) Shares Value Basic materials (1.6%) American Vanguard Corp. 352 $10,923 Arkema (France) 1,306 132,252 Assa Abloy AB Class B (Sweden) 3,672 145,476 Axiall Corp. 1,607 90,924 BASF SE (Germany) 3,314 311,843 Bemis Co., Inc. 3,114 116,277 BHP Billiton PLC (United Kingdom) 4,588 145,174 BHP Billiton, Ltd. (Australia) 7,789 292,377 Buckeye Technologies, Inc. 415 11,508 Cambrex Corp. (NON) 1,592 18,324 Carpenter Technology Corp. 207 9,777 Eagle Materials, Inc. 290 18,650 Evraz PLC (United Kingdom) 47,156 194,081 Horsehead Holding Corp. (NON) 1,653 17,472 Innophos Holdings, Inc. 424 20,704 Innospec, Inc. 400 16,100 International Flavors & Fragrances, Inc. 2,173 158,586 K&S AG (Germany) 861 40,473 KapStone Paper and Packaging Corp. 573 15,265 Koninklijke Boskalis Westminster NV (Netherlands) 2,571 109,891 Koppers Holdings, Inc. 299 12,403 Kraton Performance Polymers, Inc. (NON) 471 11,323 Kronos Worldwide, Inc. 363 6,211 L.B. Foster Co. Class A 156 6,889 Landec Corp. (NON) 992 10,922 Linde AG (Germany) 915 165,693 LSB Industries, Inc. (NON) 1,201 46,539 Minerals Technologies, Inc. 158 6,358 Nitto Denko Corp. (Japan) 3,600 211,547 NN, Inc. (NON) 1,208 10,461 OM Group, Inc. (NON) 402 9,865 PolyOne Corp. 1,140 25,981 PPG Industries, Inc. 2,712 365,198 Rio Tinto PLC (United Kingdom) 4,424 237,843 Rio Tinto, Ltd. (Australia) 2,359 160,752 Sealed Air Corp. 1,021 22,676 Sherwin-Williams Co. (The) 1,925 311,061 Syngenta AG (Switzerland) 397 168,060 Trex Co., Inc. (NON) 433 20,455 Tronox, Ltd. Class A 355 7,292 voestalpine AG (Austria) 4,067 137,363 W.R. Grace & Co. (NON) 250 17,895 Capital goods (1.3%) ABB, Ltd. (Switzerland) 7,585 172,347 Alliant Techsystems, Inc. 241 15,858 Altra Holdings, Inc. 888 22,857 AZZ, Inc. 246 10,986 Ball Corp. 4,132 183,502 Chart Industries, Inc. (NON) 381 27,645 Chase Corp. 523 9,853 DXP Enterprises, Inc. (NON) 218 13,560 European Aeronautic Defense and Space Co. NV (France) 5,410 275,543 Franklin Electric Co., Inc. 298 19,391 Generac Holdings, Inc. 495 17,053 General Dynamics Corp. 3,876 263,452 Great Lakes Dredge & Dock Corp. 3,420 33,345 Greenbrier Companies, Inc. (NON) 1,054 21,344 Hyster-Yale Materials Holdings, Inc. 77 3,945 Hyster-Yale Materials Holdings, Inc. Class B (F) 59 3,023 IHI Corp. (Japan) 31,000 86,947 Invensys PLC (United Kingdom) 21,364 115,821 JGC Corp. (Japan) 5,000 137,921 Kadant, Inc. (NON) 600 14,730 Lockheed Martin Corp. 3,164 278,432 McDermott International, Inc. (NON) 1,650 20,988 Miller Industries, Inc. 632 10,061 NACCO Industries, Inc. Class A 77 4,473 Northrop Grumman Corp. 3,212 210,964 Raytheon Co. 4,230 230,831 Republic Services, Inc. 4,497 141,386 Roper Industries, Inc. 1,390 173,208 Schindler Holding AG (Switzerland) 993 153,519 Singapore Technologies Engineering, Ltd. (Singapore) 20,000 68,520 Smith & Wesson Holding Corp. (NON) 542 5,176 Standard Motor Products, Inc. 874 21,614 Standex International Corp. 220 11,840 Sturm Ruger & Co., Inc. 93 5,079 Tetra Tech, Inc. (NON) 344 9,928 TriMas Corp. (NON) 962 27,600 Valmont Industries, Inc. 145 22,845 Vinci SA (France) 4,732 219,100 Communication services (1.2%) Allot Communications, Ltd. (Israel) (NON) 285 3,913 Aruba Networks, Inc. (NON) 450 11,214 AT&T, Inc. 21,604 775,800 BroadSoft, Inc. (NON) 89 1,869 BT Group PLC (United Kingdom) 31,487 127,904 CalAmp Corp. (NON) 869 9,516 CenturyLink, Inc. 2,596 90,003 Deutsche Telekom AG (Germany) 9,901 106,201 EchoStar Corp. Class A (NON) 2,108 79,767 France Telecom SA (France) 9,761 94,285 HSN, Inc. 135 7,223 IAC/InterActiveCorp. 4,691 191,158 InterDigital, Inc. 106 4,706 InterXion Holding NV (Netherlands) (NON) 394 9,744 Loral Space & Communications, Inc. 210 12,230 NeuStar, Inc. Class A (NON) 381 16,707 NTT DoCoMo, Inc. (Japan) 83 128,367 ShoreTel, Inc. (NON) 1,862 7,560 Tele2 AB Class B (Sweden) 6,000 95,341 Telefonica SA (Spain) 8,998 117,529 Telenor ASA (Norway) 5,503 118,508 Telstra Corp., Ltd. (Australia) 33,110 155,098 USA Mobility, Inc. 670 7,785 Verizon Communications, Inc. 10,713 498,476 Vodafone Group PLC (United Kingdom) 45,002 112,975 Conglomerates (0.8%) 3M Co. 6,997 727,688 Danaher Corp. 6,657 410,071 General Electric Co. 17,292 401,520 Marubeni Corp. (Japan) 9,000 65,692 Siemens AG (Germany) 2,397 249,132 Consumer cyclicals (4.9%) Advance Auto Parts, Inc. 1,368 104,433 Aeon Co., Ltd. (Japan) 8,600 96,657 Amazon.com, Inc. (NON) 2,982 788,053 AutoZone, Inc. (NON) 500 190,075 Babcock International Group PLC (United Kingdom) 6,905 112,316 Belo Corp. Class A 4,138 35,752 Big Lots, Inc. (NON) 556 18,515 Brunswick Corp. 184 6,705 Buckle, Inc. (The) 193 8,648 Bureau Veritas SA (France) 1,002 129,046 Cabela's, Inc. (NON) 283 14,317 Carmike Cinemas, Inc. (NON) 605 9,474 Cash America International, Inc. 108 5,469 Cie Financiere Richemont SA (Switzerland) 3,095 247,434 Cie Generale des Etablissements Michelin (France) 1,555 138,968 Compass Group PLC (United Kingdom) 8,445 102,586 Cooper Tire & Rubber Co. 1,333 33,698 Copart, Inc. (NON) 1,866 63,705 Corporate Executive Board Co. (The) 126 6,822 Crocs, Inc. (NON) 342 5,185 Daihatsu Motor Co., Ltd. (Japan) 5,000 101,528 Deckers Outdoor Corp. (NON) 131 5,285 Deluxe Corp. 840 33,331 Demand Media, Inc. (NON) 397 3,216 Destination Maternity Corp. 892 19,972 Dollar General Corp. (NON) 2,943 136,379 Dollar Tree, Inc. (NON) 3,575 161,536 Ecolab, Inc. 5,373 411,303 Equifax, Inc. 1,826 100,649 Experian Group, Ltd. (United Kingdom) 6,485 107,374 Francesca's Holdings Corp. (NON) 318 8,093 Fuji Heavy Industries, Ltd. (Japan) 9,000 134,454 G&K Services, Inc. Class A 259 10,793 GameStop Corp. Class A 494 12,380 Genesco, Inc. (NON) 336 19,716 Global Cash Access Holdings, Inc. (NON) 1,111 7,888 Green Dot Corp. Class A (NON) 1,036 14,525 Harbinger Group, Inc. (NON) 1,196 10,250 HMS Holdings Corp. (NON) 278 8,059 Home Depot, Inc. (The) 11,912 815,972 Host Hotels & Resorts, Inc. (R) 7,933 132,243 Isuzu Motors, Ltd. (Japan) 37,000 227,398 KAR Auction Services, Inc. 612 12,987 Kimberly-Clark Corp. 5,760 543,053 Kohl's Corp. 3,603 166,098 La-Z-Boy, Inc. 1,501 27,498 Lumber Liquidators Holdings, Inc. (NON) 85 5,031 Marcus Corp. 1,102 13,455 MasterCard, Inc. Class A 1,519 786,569 MAXIMUS, Inc. 93 6,769 McGraw-Hill Cos., Inc. (The) 3,793 176,564 MGM China Holdings, Ltd. (Hong Kong) 66,000 159,200 Millennial Media, Inc. (NON) 303 2,839 Mitsubishi Motors Corp. (Japan) (NON) 96,000 105,574 MSC Industrial Direct Co., Inc. Class A 863 73,631 Namco Bandai Holdings, Inc. (Japan) 6,100 96,957 Navistar International Corp. (NON) 608 15,097 Next PLC (United Kingdom) 3,831 243,716 Nu Skin Enterprises, Inc. Class A 340 14,008 O'Reilly Automotive, Inc. (NON) 1,787 181,809 Omnicom Group, Inc. 3,838 220,800 OPAP SA (Greece) 9,122 77,458 Paychex, Inc. 9,184 303,990 PetSmart, Inc. 1,787 116,352 Pier 1 Imports, Inc. 242 5,438 Priceline.com, Inc. (NON) 535 367,855 Randstad Holding NV (Netherlands) 1,145 48,529 Reed Elsevier PLC (United Kingdom) 16,197 174,331 Ross Stores, Inc. 3,245 188,080 Ryland Group, Inc. (The) 691 24,683 Scania AB Class B (Sweden) 5,897 122,595 Scripps Networks Interactive Class A 1,585 99,934 Select Comfort Corp. (NON) 384 7,884 Sinclair Broadcast Group, Inc. Class A 1,667 23,471 Six Flags Entertainment Corp. 150 10,022 SJM Holdings, Ltd. (Hong Kong) 56,000 140,074 Sonic Automotive, Inc. Class A 2,486 55,537 Standard Parking Corp. (NON) 774 16,064 Suzuki Motor Corp. (Japan) 7,400 176,875 Target Corp. 7,389 465,211 Tempur-Pedic International, Inc. (NON) 422 17,332 Tile Shop Holdings, Inc. (NON) 417 7,352 Time Warner, Inc. 10,537 560,252 Towers Watson & Co. Class A 1,094 72,828 Town Sports International Holdings, Inc. 904 8,380 Tractor Supply Co. 1,268 131,859 ValueClick, Inc. (NON) 662 17,656 Verisk Analytics, Inc. Class A (NON) 2,182 127,691 Viacom, Inc. Class B 6,305 368,590 Volkswagen AG (Preference) (Germany) 881 192,375 VOXX International Corp. (NON) 1,633 16,248 Wal-Mart Stores, Inc. 558 39,495 Consumer staples (3.7%) AFC Enterprises (NON) 1,657 49,710 Ajinomoto Co., Inc. (Japan) 8,000 106,108 Altria Group, Inc. 14,646 491,373 Anheuser-Busch InBev NV (Belgium) 1,645 154,204 Apollo Group, Inc. Class A (NON) 531 8,958 Associated British Foods PLC (United Kingdom) 5,452 152,925 Avis Budget Group, Inc. (NON) 1,866 43,608 Barrett Business Services, Inc. 328 14,327 Beacon Roofing Supply, Inc. (NON) 487 17,970 Bright Horizons Family Solutions, Inc. (NON) 258 7,214 Brinker International, Inc. 730 24,367 British American Tobacco (BAT) PLC (United Kingdom) 2,760 143,800 Calbee, Inc. (Japan) 1,500 127,834 Coca-Cola Co. (The) 3,187 123,401 Colgate-Palmolive Co. 6,148 703,516 Core-Mark Holding Co., Inc. 226 10,830 DeNA Co., Ltd. (Japan) 2,100 58,903 Diageo PLC (United Kingdom) 4,076 122,189 Distribuidora Internacional de Alimentacion SA (Spain) 16,139 125,782 Domino's Pizza, Inc. 126 6,000 Dunkin' Brands Group, Inc. 1,789 66,461 General Mills, Inc. 10,076 466,015 Geo Group, Inc. (The) 677 23,384 H.J. Heinz Co. 5,506 398,800 Hain Celestial Group, Inc. (The) (NON) 165 9,034 Heineken Holding NV (Netherlands) 2,734 171,356 Hershey Co. (The) 3,187 265,605 Japan Tobacco, Inc. (Japan) 4,000 126,180 Kao Corp. (Japan) 5,100 163,026 Kellogg Co. 4,718 285,439 Koninklijke Ahold NV (Netherlands) 9,412 134,869 Nestle SA (Switzerland) 6,546 456,828 On Assignment, Inc. (NON) 542 11,848 OpenTable, Inc. (NON) 116 6,450 Panera Bread Co. Class A (NON) 508 81,763 Papa John's International, Inc. (NON) 163 8,478 PepsiCo, Inc. 12,009 909,922 Philip Morris International, Inc. 4,118 377,827 Prestige Brands Holdings, Inc. (NON) 561 13,346 Procter & Gamble Co. (The) 3,669 279,504 Reckitt Benckiser Group PLC (United Kingdom) 3,662 246,055 Reynolds American, Inc. 6,293 274,878 SABMiller PLC (United Kingdom) 2,210 109,760 Spartan Stores, Inc. 464 7,730 Starbucks Corp. 8,375 459,118 Suedzucker AG (Germany) 3,270 143,206 Tesco PLC (United Kingdom) 9,978 55,878 Toyota Tsusho Corp. (Japan) 7,800 198,621 TrueBlue, Inc. (NON) 2,030 39,362 Unilever PLC (United Kingdom) 3,025 120,322 United Natural Foods, Inc. (NON) 237 11,997 USANA Health Sciences, Inc. (NON) 109 4,828 Woolworths, Ltd. (Australia) 5,490 195,309 Energy (2.8%) BP PLC (United Kingdom) 38,683 260,517 Caltex Australia, Ltd. (Australia) 7,997 162,845 Chevron Corp. 10,970 1,285,136 ConocoPhillips 9,138 529,547 CVR Energy, Inc. (Escrow) 401 — Delek US Holdings, Inc. 435 16,252 ENI SpA (Italy) 9,681 220,160 EPL Oil & Gas, Inc. (NON) 804 20,687 EQT Corp. 2,170 136,905 Exxon Mobil Corp. 20,415 1,828,163 Gulfport Energy Corp. (NON) 195 7,985 Helix Energy Solutions Group, Inc. (NON) 1,463 34,249 Key Energy Services, Inc. (NON) 2,304 19,768 Kodiak Oil & Gas Corp. (NON) 1,146 10,199 Oceaneering International, Inc. 2,124 135,065 Petrofac, Ltd. (United Kingdom) 9,097 200,646 Phillips 66 5,555 349,743 Repsol YPF SA (Spain) 4,597 97,485 Rosetta Resources, Inc. (NON) 207 10,077 Royal Dutch Shell PLC Class A (United Kingdom) 7,445 245,121 Royal Dutch Shell PLC Class B (United Kingdom) 6,851 231,134 Spectra Energy Corp. 7,380 214,315 Statoil ASA (Norway) 4,196 104,019 Stone Energy Corp. (NON) 523 10,695 Swift Energy Co. (NON) 642 8,680 Tesoro Corp. 740 41,618 Total SA (France) 4,034 201,599 Unit Corp. (NON) 232 10,551 Vaalco Energy, Inc. (NON) 2,872 23,292 W&T Offshore, Inc. 465 6,910 Western Refining, Inc. 748 26,846 Financials (9.2%) 3i Group PLC (United Kingdom) 21,221 102,859 AG Mortgage Investment Trust, Inc. (R) 283 7,423 Ageas (Belgium) 4,196 142,485 Agree Realty Corp. (R) 464 13,024 AIA Group, Ltd. (Hong Kong) 35,400 153,485 Alexandria Real Estate Equities, Inc. (R) 1,673 119,017 Alleghany Corp. (NON) 622 235,035 Allianz SE (Germany) 1,009 137,886 Allied World Assurance Co. Holdings AG 1,999 175,532 American Campus Communities, Inc. (R) 4,849 219,175 American Capital Mortgage Investment Corp. (R) 463 11,899 American Equity Investment Life Holding Co. 1,172 16,267 Amtrust Financial Services, Inc. 264 8,778 Apartment Investment & Management Co. Class A (R) 304 9,004 Apollo Commercial Real Estate Finance, Inc. (R) 503 8,677 Apollo Residential Mortgage, Inc. 508 11,369 Arlington Asset Investment Corp. Class A 314 8,101 ARMOUR Residential REIT, Inc. (R) 1,516 10,142 Arthur J Gallagher & Co. 5,022 193,247 Ashford Hospitality Trust, Inc. (R) 1,893 22,281 Australia & New Zealand Banking Group, Ltd. (Australia) 4,539 132,937 AvalonBay Communities, Inc. (R) 1,304 162,778 AXA SA (France) 10,243 177,154 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 11,213 108,397 Banco Latinoamericano de Exportaciones SA Class E (Panama) 1,090 26,356 Banco Santander Central Hispano SA (Spain) 20,961 159,025 Bank of Hawaii Corp. 6,517 315,358 Barclays PLC (United Kingdom) 65,747 305,797 Berkshire Hathaway, Inc. Class B (NON) 1,676 171,220 BlackRock, Inc. 2,789 668,663 BNP Paribas SA (France) 4,198 234,395 BofI Holding, Inc. (NON) 723 24,343 Boston Properties, LP (R) 2,825 293,461 Brandywine Realty Trust (R) 5,043 69,341 BRE Properties (R) 124 6,028 Camden Property Trust (R) 3,504 242,267 Cardinal Financial Corp. 1,004 15,994 CBL & Associates Properties, Inc. (R) 1,759 40,000 Chimera Investment Corp. (R) 3,650 10,877 Chubb Corp. (The) 6,734 565,858 Citizens & Northern Corp. 563 10,979 Citizens Republic Bancorp, Inc. (NON) 522 10,753 CNO Financial Group, Inc. 1,249 13,664 Commonwealth Bank of Australia (Australia) 4,882 335,058 Cousins Properties, Inc. (R) 10,236 99,494 Credit Acceptance Corp. (NON) 158 17,464 Credit Agricole SA (France) (NON) 14,414 135,587 Credit Suisse Group (Switzerland) 3,093 82,385 Cullen/Frost Bankers, Inc. 6,887 417,077 CYS Investments, Inc. (R) 987 11,706 DBS Group Holdings, Ltd. (Singapore) 9,000 109,281 Deutsche Bank AG (Germany) 3,556 162,419 Dexus Property Group (Australia) 122,553 136,466 Digital Realty Trust, Inc. (R) 1,123 75,219 Discover Financial Services 12,893 496,767 Douglas Emmett, Inc. (R) 3,898 95,540 Duke Realty Corp. (R) 1,226 19,812 DuPont Fabros Technology, Inc. (R) 2,382 55,167 Dynex Capital, Inc. (R) 1,450 15,704 E*Trade Financial Corp. (NON) 687 7,358 Eagle Bancorp, Inc. (NON) 419 9,092 East West Bancorp, Inc. 774 19,040 EastGroup Properties, Inc. (R) 1,499 85,158 EPR Properties (R) 186 9,075 Equity Residential Trust (R) 7,490 412,250 Essex Property Trust, Inc. (R) 722 107,571 Everest Re Group, Ltd. 2,054 255,949 Extra Space Storage, Inc. (R) 3,413 127,783 Federal Realty Investment Trust (R) 3,063 325,321 Financial Institutions, Inc. 599 11,938 First Community Bancshares Inc. 585 9,138 First Industrial Realty Trust (NON) (R) 618 9,808 Flushing Financial Corp. 1,082 17,096 General Growth Properties (R) 12,388 237,106 Genworth Financial, Inc. Class A (NON) 5,244 44,784 Glimcher Realty Trust (R) 1,126 12,679 Government Properties Income Trust (R) 1,952 51,650 Hang Seng Bank, Ltd. (Hong Kong) 8,800 142,361 Hanmi Financial Corp. (NON) 1,208 20,524 HCP, Inc. (R) 8,264 403,944 Health Care REIT, Inc. (R) 6,266 401,901 Heartland Financial USA, Inc. 388 9,134 Heritage Financial Group, Inc. 509 6,983 HFF, Inc. Class A 1,598 29,339 Highwoods Properties, Inc. (R) 2,372 86,578 Hospitality Properties Trust (R) 4,751 126,852 HSBC Holdings, PLC (United Kingdom) 35,742 396,027 Insurance Australia Group, Ltd. (Australia) 40,409 234,819 IntercontinentalExchange, Inc. (NON) 2,154 333,482 Invesco Mortgage Capital, Inc. (R) 434 9,123 Investors Real Estate Trust (R) 1,399 13,304 iStar Financial, Inc. (NON) (R) 1,175 11,738 Jones Lang LaSalle, Inc. 215 20,778 Joyo Bank, Ltd. (The) (Japan) 22,000 109,848 JPMorgan Chase & Co. 3,871 189,369 Kimco Realty Corp. (R) 11,986 260,935 Lexington Realty Trust (R) 3,582 41,050 Liberty Property Trust (R) 466 18,076 LTC Properties, Inc. (R) 638 24,608 Macerich Co. (The) (R) 1,103 66,301 Maiden Holdings, Ltd. (Bermuda) 1,008 10,161 MainSource Financial Group, Inc. 903 12,642 Medical Properties Trust, Inc. (R) 6,896 100,130 MFA Financial, Inc. (R) 1,633 14,501 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 46,900 259,379 Muenchener Rueckversicherungs AG (Germany) 776 139,293 National Financial Partners Corp. (NON) 464 9,122 National Health Investors, Inc. (R) 586 37,973 Nationstar Mortgage Holdings, Inc. (NON) 650 25,045 Nelnet, Inc. Class A 523 17,353 Northern Trust Corp. 6,352 337,736 Ocwen Financial Corp. (NON) 350 13,797 One Liberty Properties, Inc. (R) 661 14,357 Oriental Financial Group (Puerto Rico) 593 9,079 ORIX Corp. (Japan) 1,290 143,546 PartnerRe, Ltd. 2,646 236,129 People's United Financial, Inc. 38,735 507,429 Peoples Bancorp, Inc. 599 12,980 PHH Corp. (NON) 518 10,883 Popular, Inc. (Puerto Rico) (NON) 471 13,150 Portfolio Recovery Associates, Inc. (NON) 105 12,277 Prologis, Inc. (R) 5,546 215,961 Protective Life Corp. 453 14,460 Prudential PLC (United Kingdom) 10,377 154,006 PS Business Parks, Inc. (R) 374 27,672 Public Storage (R) 4,365 660,032 Ramco-Gershenson Properties Trust (R) 7,377 116,557 Rayonier, Inc. (R) 1,834 102,466 Realty Income Corp. (R) 852 38,894 Regency Centers Corp. (R) 367 19,040 RenaissanceRe Holdings, Ltd. 2,195 191,931 Republic Bancorp, Inc. Class A 403 8,721 Resona Holdings, Inc. (Japan) 21,000 96,236 Retail Opportunity Investments Corp. (R) 8,038 103,771 Select Income REIT (R) 3,050 84,821 Senior Housing Properties Trust (R) 450 11,291 Simon Property Group, Inc. (R) 8,409 1,335,854 SL Green Realty Corp. (R) 2,125 173,443 Sovran Self Storage, Inc. (R) 1,450 88,218 St. Joe Co. (The) (NON) 2,165 48,280 STAG Industrial, Inc. (R) 2,968 62,951 Standard Chartered PLC (United Kingdom) 4,217 114,605 Standard Life PLC (United Kingdom) 21,702 115,739 Starwood Property Trust, Inc. (R) 338 9,447 Stockland (Units) (Australia) (R) 35,023 134,287 Summit Hotel Properties, Inc. (R) 1,737 16,675 Sun Communities, Inc. (R) 256 11,912 Swedbank AB Class A (Sweden) 10,848 259,701 Symetra Financial Corp. 1,008 13,275 T. Rowe Price Group, Inc. 6,673 475,051 Tanger Factory Outlet Centers (R) 1,614 56,958 Taubman Centers, Inc. (R) 266 20,408 Tokyu Land Corp. (Japan) 35,000 264,124 UBS AG (Switzerland) 7,721 121,269 UDR, Inc. (R) 1,773 42,304 Universal Health Realty Income Trust (R) 142 8,110 Validus Holdings, Ltd. 4,649 165,644 Virtus Investment Partners, Inc. (NON) 81 13,609 Visa, Inc. Class A 5,673 899,965 Vornado Realty Trust (R) 3,721 298,461 WageWorks, Inc. (NON) 362 8,547 Walker & Dunlop, Inc. (NON) 996 21,115 Walter Investment Management Corp. (NON) 786 36,093 Washington Banking Co. 712 9,783 Wells Fargo & Co. 5,101 178,943 Westfield Group (Australia) 9,782 111,569 Westpac Banking Corp. (Australia) 5,259 164,957 Wheelock and Co., Ltd. (Hong Kong) 35,000 191,301 World Acceptance Corp. (NON) 110 8,657 Health care (4.3%) Abbott Laboratories 9,200 310,868 AbbVie, Inc. 9,200 339,664 Air Methods Corp. 303 13,571 Alere, Inc. (NON) 1,115 25,377 Alfresa Holdings Corp. (Japan) 1,800 88,624 Align Technology, Inc. (NON) 255 8,017 Amedisys, Inc. (NON) 926 10,464 AmerisourceBergen Corp. 6,103 288,062 Amgen, Inc. 4,764 435,477 AmSurg Corp. (NON) 359 10,842 AstraZeneca PLC (United Kingdom) 3,358 152,307 athenahealth, Inc. (NON) 121 11,349 Bayer AG (Germany) 1,861 184,338 Becton, Dickinson and Co. 4,534 399,264 Bio-Reference Labs, Inc. (NON) 140 3,707 BioMarin Pharmaceuticals, Inc. (NON) 166 9,623 Bristol-Myers Squibb Co. 10,607 392,141 C.R. Bard, Inc. 2,117 209,265 Cardinal Health, Inc. 7,846 362,564 Centene Corp. (NON) 96 4,322 Coloplast A/S Class B (Denmark) 3,271 170,643 Community Health Systems, Inc. 293 12,382 Computer Programs & Systems, Inc. 85 4,432 Conmed Corp. 772 24,017 CSL, Ltd. (Australia) 2,557 156,519 Cubist Pharmaceuticals, Inc. (NON) 462 19,603 Cyberonics, Inc. (NON) 116 5,307 Elan Corp. PLC ADR (Ireland) (NON) 1,211 13,733 Eli Lilly & Co. 6,517 356,219 Endo Health Solutions, Inc. (NON) 473 14,663 Gentium SpA ADR (Italy) (NON) 407 3,394 GlaxoSmithKline PLC (United Kingdom) 9,644 212,606 Greatbatch, Inc. (NON) 994 26,908 Haemonetics Corp. (NON) 273 11,261 Health Net, Inc. (NON) 372 9,575 HealthSouth Corp. (NON) 699 16,860 Henry Schein, Inc. (NON) 2,327 207,615 Hi-Tech Pharmacal Co., Inc. 163 6,033 Hill-Rom Holdings, Inc. 589 19,307 Impax Laboratories, Inc. (NON) 840 16,657 Jazz Pharmaceuticals PLC (NON) 910 52,944 Johnson & Johnson 3,705 281,988 Lexicon Pharmaceuticals, Inc. (NON) 1,551 3,055 Magellan Health Services, Inc. (NON) 138 7,115 McKesson Corp. 4,832 512,820 MedAssets, Inc. (NON) 1,089 20,114 Medicines Co. (The) (NON) 807 25,671 Merck & Co., Inc. 17,167 733,546 Novartis AG (Switzerland) 3,215 217,744 Novo Nordisk A/S Class B (Denmark) 1,599 279,687 Obagi Medical Products, Inc. (NON) 1,519 20,476 Omega Healthcare Investors, Inc. (R) 5,371 150,334 Omnicare, Inc. 555 20,679 OraSure Technologies, Inc. (NON) 1,073 5,966 Orion OYJ Class B (Finland) 4,173 123,228 Otsuka Holdings Company, Ltd. (Japan) 6,300 201,695 PDL BioPharma, Inc. 1,475 10,532 Perrigo Co. 698 78,993 Pfizer, Inc. 40,581 1,110,702 Pharmacyclics, Inc. (NON) 53 4,652 PharMerica Corp. (NON) 808 11,579 Providence Service Corp. (The) (NON) 1,372 23,434 Quest Diagnostics, Inc. 3,901 219,119 Questcor Pharmaceuticals, Inc. 121 3,945 Roche Holding AG-Genusschein (Switzerland) 1,911 435,706 RTI Biologics, Inc. (NON) 1,700 6,171 Sabra Health Care REIT, Inc. (R) 4,122 108,944 Salix Pharmaceuticals, Ltd. (NON) 100 4,885 Sanofi (France) 2,316 218,675 Santarus, Inc. (NON) 374 4,963 Spectrum Pharmaceuticals, Inc. 783 8,926 STAAR Surgical Co. (NON) 2,251 12,133 Steris Corp. 244 9,516 Suzuken Co., Ltd. (Japan) 1,900 66,086 TearLab Corp. (NON) 833 4,931 Trinity Biotech PLC ADR (Ireland) 443 7,487 Triple-S Management Corp. Class B (Puerto Rico) (NON) 325 5,837 United Therapeutics Corp. (NON) 65 3,888 Ventas, Inc. (R) 7,133 504,874 ViroPharma, Inc. (NON) 811 20,226 Warner Chilcott PLC Class A 1,194 16,131 WellCare Health Plans, Inc. (NON) 565 32,312 Technology (5.3%) Acacia Research Corp. (NON) 138 3,858 Actuate Corp. (NON) 2,682 16,119 Acxiom Corp. (NON) 1,056 19,230 Analog Devices, Inc. 6,164 278,736 Anixter International, Inc. 167 11,510 Apple, Inc. 13,094 5,779,692 ASML Holding NV (Netherlands) 1,766 125,201 Aspen Technology, Inc. (NON) 359 11,043 Avago Technologies, Ltd. 6,340 216,955 Bottomline Technologies, Inc. (NON) 469 12,724 Brocade Communications Systems, Inc. (NON) 982 5,509 Cirrus Logic, Inc. (NON) 157 3,774 Commvault Systems, Inc. (NON) 225 16,639 Cornerstone OnDemand, Inc. (NON) 224 7,585 CSG Systems International, Inc. (NON) 206 3,998 EnerSys (NON) 588 24,037 Entegris, Inc. (NON) 1,542 14,664 Fair Isaac Corp. 360 15,962 FEI Co. 253 16,025 First Solar, Inc. (NON) 162 4,188 Gemalto NV (Netherlands) 1,223 111,375 GenMark Diagnostics, Inc. (NON) 331 3,452 Google, Inc. Class A (NON) 312 249,974 Honeywell International, Inc. 8,274 580,007 IBM Corp. 6,480 1,301,378 Infoblox, Inc. (NON) 449 9,469 InnerWorkings, Inc. (NON) 676 9,985 Integrated Silicon Solutions, Inc. (NON) 1,757 14,935 IntraLinks Holdings, Inc. (NON) 1,964 11,548 Intuit, Inc. 6,442 415,380 Ixia (NON) 354 7,179 Konica Minolta Holdings, Inc. (Japan) 14,000 106,858 L-3 Communications Holdings, Inc. 1,489 113,566 Lexmark International, Inc. Class A 317 6,980 Linear Technology Corp. 6,351 242,862 LivePerson, Inc. (NON) 515 7,452 Manhattan Associates, Inc. (NON) 238 16,627 Mantech International Corp. Class A 303 7,517 Maxim Integrated Products, Inc. 7,507 234,068 Mentor Graphics Corp. (NON) 1,308 23,165 Microsemi Corp. (NON) 437 9,015 Microsoft Corp. 10,758 299,072 MicroStrategy, Inc. Class A (NON) 92 9,373 Motorola Solutions, Inc. 5,168 321,501 MTS Systems Corp. 240 12,960 NEC Corp. (Japan) (NON) 96,000 236,998 Netscout Systems, Inc. (NON) 457 11,622 NIC, Inc. 416 7,372 NTT Data Corp. (Japan) 23 72,992 Omnivision Technologies, Inc. (NON) 804 12,390 Oracle Corp. 1,374 47,073 Oracle Corp. Japan (Japan) 2,500 105,152 Perficient, Inc. (NON) 810 9,380 Photronics, Inc. (NON) 1,460 9,694 Plantronics, Inc. 222 8,960 Polycom, Inc. (NON) 1,600 14,576 Procera Networks, Inc. (NON) 574 6,716 PTC, Inc. (NON) 415 9,603 QLIK Technologies, Inc. (NON) 331 8,606 Quantum Corp. (NON) 7,624 9,606 RF Micro Devices, Inc. (NON) 1,553 7,159 Rovi Corp. (NON) 764 13,592 Rudolph Technologies, Inc. (NON) 1,097 12,089 Safeguard Scientifics, Inc. (NON) 456 6,904 SAP AG (Germany) 993 77,510 Semtech Corp. (NON) 495 15,132 Silicon Graphics International Corp. (NON) 396 5,960 Silicon Image, Inc. (NON) 2,240 10,326 Softbank Corp. (Japan) 3,200 118,523 Sourcefire, Inc. (NON) 161 8,634 Sparton Corp. (NON) 505 7,242 SS&C Technologies Holdings, Inc. (NON) 375 9,491 Stratasys, Ltd. (NON) 100 6,314 Tangoe, Inc. (NON) 342 4,675 Teradyne, Inc. (NON) 691 11,581 Texas Instruments, Inc. 14,219 488,707 Tyler Technologies, Inc. (NON) 184 10,378 Ultimate Software Group, Inc. (NON) 202 19,851 Ultra Clean Holdings, Inc. (NON) 1,406 8,295 Xilinx, Inc. 6,413 239,013 Transportation (0.8%) Aegean Marine Petroleum Network, Inc. (Greece) 2,370 15,429 Alaska Air Group, Inc. (NON) 165 8,506 C.H. Robinson Worldwide, Inc. 2,264 129,093 Central Japan Railway Co. (Japan) 2,800 272,091 ComfortDelgro Corp., Ltd. (Singapore) 64,000 99,035 Copa Holdings SA Class A (Panama) 550 57,431 Hankyu Hanshin Holdings, Inc. (Japan) 24,000 131,789 International Consolidated Airlines Group SA (Spain) (NON) 27,898 100,630 J. B. Hunt Transport Services, Inc. 1,439 100,039 Quality Distribution, Inc. (NON) 1,199 9,460 SkyWest, Inc. 868 12,152 Southwest Airlines Co. 11,546 135,088 Swift Transportation Co. (NON) 1,822 24,652 TAL International Group, Inc. 572 24,625 United Parcel Service, Inc. Class B 7,603 628,388 Universal Truckload Services, Inc. 592 10,798 Utilities and power (1.1%) Chubu Electric Power Co., Inc. (Japan) 2,900 36,342 Consolidated Edison, Inc. 9,094 536,546 DTE Energy Co. 6,091 406,879 Enel SpA (Italy) 32,363 117,174 GDF Suez (France) 5,827 109,797 Kansai Electric Power, Inc. (Japan) 19,500 168,243 Kinder Morgan, Inc. 5,717 211,929 OGE Energy Corp. 4,114 238,242 Pinnacle West Capital Corp. 4,569 255,590 Red Electrica Corporacion SA (Spain) 3,147 174,120 SCANA Corp. 4,866 237,655 United Utilities Group PLC (United Kingdom) 15,094 168,524 Total common stocks (cost $80,970,976) CORPORATE BONDS AND NOTES (5.1%) (a) Principal amount Value Basic materials (0.6%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) $15,000 $16,034 ArcelorMittal sr. unsec. unsub. notes 10.35s, 2019 (France) 20,000 25,240 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 25,000 25,917 Ashland, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 40,000 40,700 Ashland, Inc. 144A sr. unsec. unsub. notes 6 7/8s, 2043 25,000 26,188 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 55,000 60,638 Axiall Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 5,000 5,075 Boise Cascade LLC / Boise Cascade Finance Corp. 144A sr. unsec. notes 6 3/8s, 2020 (United Kingdom) 15,000 15,844 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 25,000 25,094 Eagle Spinco, Inc. 144A company guaranty sr. unsec. notes 4 5/8s, 2021 5,000 5,081 Edgen Murray Corp. 144A company guaranty sr. notes 8 3/4s, 2020 25,000 25,625 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 15,000 15,641 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 15,000 14,888 HD Supply, Inc. 144A company guaranty sr. unsec. notes 11 1/2s, 2020 70,000 80,675 HD Supply, Inc. 144A company guaranty sr. unsec. sub. notes 10 1/2s, 2021 25,000 25,750 HD Supply, Inc. 144A sr. unsec. notes 7 1/2s, 2020 50,000 50,063 Hexion U.S. Finance Corp. 144A sr. notes 6 5/8s, 2020 15,000 14,775 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 100,000 111,500 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 25,000 24,750 Huntsman International, LLC 144A sr. unsec. notes 4 7/8s, 2020 25,000 24,625 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 45,000 43,538 Inmet Mining Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) 10,000 10,600 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 90,000 101,700 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 60,000 68,100 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 200,000 235,000 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 20,000 20,550 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 15,000 15,753 Nufarm Australia Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 15,000 15,825 PolyOne Corp. 144A sr. unsec. notes 5 1/4s, 2023 50,000 50,500 PQ Corp. 144A sr. notes 8 3/4s, 2018 35,000 36,969 Ryerson, Inc./Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 30,000 32,850 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 10,000 10,825 Taminco Acquisition Corp. 144A sr. unsec. notes 9 1/8s, 2017 (Belgium) (PIK) 20,000 19,975 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 50,000 49,688 USG Corp. sr. unsec. notes 9 3/4s, 2018 45,000 52,931 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 15,000 15,300 Weyerhaeuser Co. sr. unsec. unsub. debs. 7 1/8s, 2023 (R) 35,000 42,223 Capital goods (0.4%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 50,000 53,750 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 10,000 10,950 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 (PIK) 15,000 15,900 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 15,000 15,356 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 75,000 84,750 Crown Americas LLC/Crown Americas Capital Corp. IV 144A company guaranty sr. unsec. notes 4 1/2s, 2023 20,000 19,550 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 50,000 51,875 Dematic SA/DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 65,000 66,463 Exide Technologies sr. notes 8 5/8s, 2018 65,000 54,275 GrafTech International, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 60,000 63,750 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 15,000 19,984 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 20,000 20,500 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 15,000 15,113 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 7 1/8s, 2019 110,000 118,113 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 25,000 25,813 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 70,000 76,475 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 75,000 79,313 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 55,000 57,063 Triumph Group, Inc. 144A sr. unsec. notes 4 7/8s, 2021 50,000 50,250 Communication services (0.7%) CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 145,000 142,463 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 20,000 19,550 Cequel Communiciations Escrow Capital Corp. 144A sr. unsec. notes 6 3/8s, 2020 10,000 10,338 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 8 3/8s, 2020 30,000 31,575 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 35,000 35,875 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 100,000 109,375 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 120,000 135,600 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 315,000 340,988 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 20,000 20,150 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 11 3/8s, 2019 (Luxembourg) 20,000 20,800 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) CAD 295,000 311,277 Quebecor Media, Inc. 144A sr. unsec. notes 5 3/4s, 2023 (Canada) $30,000 30,675 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 385,000 419,650 Windstream Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 25,000 24,500 Consumer cyclicals (1.1%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 170,000 195,925 BC Mountain, LLC/BC Mountain Finance, Inc. 144A company guaranty sr. unsec. notes 7s, 2021 10,000 10,288 Beazer Homes USA, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2023 25,000 25,188 Burlington Holdings, LLC/Burlington Holding Finance, Inc. 144A sr. unsec. notes 9s, 2018 (PIK) 20,000 19,900 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 230,000 244,663 Caesars Entertainment Operating Co., Inc. 144A company guaranty sr. notes 9s, 2020 165,000 162,938 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 35,000 35,000 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty sr. notes 7 5/8s, 2016 80,000 86,100 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2019 30,000 27,900 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 75,000 77,438 FelCor Lodging LP 144A sr. notes 5 5/8s, 2023 (R) 15,000 15,094 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 30,000 31,350 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 70,000 71,750 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 55,000 62,356 Isle of Capri Casinos, Inc. 144A sr. unsec. notes 5 7/8s, 2021 60,000 60,000 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 20,000 20,500 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 10,000 11,050 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 25,000 27,625 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 50,000 54,250 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 45,000 47,138 Lennar Corp. 144A company guaranty sr. unsec. notes 4 3/4s, 2022 15,000 14,494 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 45,000 49,613 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 125,000 143,438 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 10,000 10,350 MGM Resorts International 144A company guaranty sr. unsec. notes 6 3/4s, 2020 25,000 26,188 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 (PIK) 95,000 98,800 Navistar International Corp. sr. notes 8 1/4s, 2021 70,000 67,550 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 60,000 62,100 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 (PIK) 50,000 51,438 Nielsen Finance, LLC/Nielsen Finance Co. 144A sr. unsec. notes 4 1/2s, 2020 20,000 19,800 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 80,000 89,100 Petco Holdings, Inc. 144A sr. notes 8 1/2s, 2017 (PIK) 25,000 25,750 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 6s, 2035 90,000 85,950 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 175,000 190,313 RSI Home Products, Inc. 144A company guaranty notes 6 7/8s, 2018 45,000 45,506 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 10,000 10,850 Sinclair Television Group, Inc. 144A sr. notes 6 1/8s, 2022 15,000 16,013 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 35,000 34,300 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 5,000 5,275 Tempur-Pedic International, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 10,000 10,550 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 130,000 118,950 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 15,000 15,150 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 30,000 32,738 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 55,000 60,844 Consumer staples (0.2%) Claire's Stores, Inc. 144A sr. notes 9s, 2019 30,000 33,300 HDTFS, Inc. 144A company guaranty sr. notes 6 1/4s, 2022 25,000 26,875 HDTFS, Inc. 144A company guaranty sr. notes 5 7/8s, 2020 20,000 20,800 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 30,000 31,200 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 5,000 5,400 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 65,000 64,756 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 10,000 10,500 Wells Enterprises, Inc. 144A sr. notes 6 3/4s, 2020 20,000 21,075 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 220,000 229,900 Energy (0.4%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 65,000 64,350 Atlas Pipeline Partners LP / Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 15,000 15,675 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 75,000 81,375 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 85,000 80,538 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 47,000 48,645 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 50,000 52,250 Halcon Resources Corp. 144A sr. unsec. notes 8 7/8s, 2021 75,000 80,625 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 20,000 21,600 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 60,000 64,200 Offshore Group Investment, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 50,000 54,500 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 50,000 51,563 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 45,000 45,225 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 20,000 21,100 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 110,000 117,013 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 100,000 105,580 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 40,000 42,700 Financials (0.5%) Air Lease Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2020 30,000 29,850 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 230,000 256,854 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 185,000 244,431 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 45,000 47,700 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 155,000 168,563 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 100,000 104,250 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB bonds 6.071s, Perpetual maturity (Jersey) 20,000 17,400 Hub International Ltd. 144A company guaranty sr. notes 8 1/8s, 2018 15,000 15,563 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 30,000 31,238 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 20,000 20,500 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 125,000 126,875 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 25,000 25,125 Health care (0.4%) AmSurg Corp. 144A company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 30,000 31,500 Biomet, Inc. 144A sr. unsec. notes 6 1/2s, 2020 25,000 26,438 CDRT Holding Corp. 144A sr. unsec. notes 9 1/4s, 2017 (PIK) 60,000 61,800 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 70,000 76,388 HCA, Inc. sr. notes 6 1/2s, 2020 210,000 235,200 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 105,000 108,150 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 20,000 20,800 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 20,000 21,375 Kinetics Concepts/KCI USA 144A company guaranty notes 10 1/2s, 2018 115,000 123,913 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 85,000 87,656 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 100,000 110,875 Tenet Healthcare Corp. 144A companty guaranty sr. notes 4 1/2s, 2021 15,000 14,794 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 90,000 97,763 VPI Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 5,000 5,400 Technology (0.4%) Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 280,000 267,400 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 120,000 135,000 CyrusOne LP / CyrusOne Finance Corp. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 15,000 15,788 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 215,000 219,838 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 45,000 45,900 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 125,000 137,500 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 50,000 58,500 SunGard Data Systems, Inc. 144A company guaranty sr. sub. notes 6 5/8s, 2019 30,000 30,825 Transportation (0.1%) Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 120,000 137,400 Utilities and power (0.3%) AES Corp. (VA) sr. unsec. notes 8s, 2020 170,000 197,625 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 60,000 69,300 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 195,000 219,863 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 (PIK) 30,000 30,450 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 20,000 19,985 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 100,000 111,250 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 115,000 129,088 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 30,000 31,629 Total corporate bonds and notes (cost $11,659,149) COMMODITY LINKED NOTES (3.5%) (a)(CLN) Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (United Kingdom) $842,000 $858,082 Deutsche Bank AG/London 144A sr. unsec. notes Ser. 0005, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Commodity Booster OYE Benchmark Light Energy TR Index multiplied by 3) (United Kingdom) 3,400,000 2,735,300 Deutsche Bank AG/London 144A sr. unsec. notes Ser. 00DL, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Commodity Booster OYE Benchmark Light Energy TR Index multiplied by 3) (United Kingdom) 440,000 364,056 Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (United Kingdom) 1,548,000 1,332,364 UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBS Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (Jersey) 842,000 858,971 UBS AG/London 144A sr. notes, 1-month LIBOR less 0.10%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (Jersey) 1,548,000 1,333,662 UBS AG/London 144A sr. notes 1-month USD LIBOR, 2013 (Indexed to the UBS Bloomberg CMCI USD TR Index multiplied by 3) (Jersey) 916,000 789,012 Total commodity linked notes (cost $9,536,000) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (3.2%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.5%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, March 1, 2043 $1,000,000 $1,046,953 U.S. Government Agency Mortgage Obligations (2.7%) Federal National Mortgage Association Pass-Through Certificates 5s, TBA, March 1, 2043 3,000,000 3,248,438 4s, TBA, March 1, 2043 2,000,000 2,131,875 3 1/2s, TBA, March 1, 2028 1,000,000 1,060,156 Total U.S. government and agency mortgage obligations (cost $7,468,087) U.S. TREASURY OBLIGATIONS (0.3%) (a) Principal amount Value U.S. Treasury Bonds 4 3/8s, February 15, 2038 (i) $248,000 $312,016 U.S. Treasury Notes 1/2s, November 15, 2013 (i) 281,000 282,091 Total U.S. treasury obligations (cost $594,107) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (1.6%) (a) Principal amount/units Value Spain (Government of) sr. unsec. unsub. bonds 5.85s, 2022 $2,628,000 $3,657,875 Total foreign government and agency bonds and notes (cost $3,641,307) INVESTMENT COMPANIES (0.5%) (a) Shares Value Ares Capital Corp. 9,173 $169,838 iShares MSCI EAFE Index Fund 17,730 1,031,531 Total investment Companies (cost $1,185,488) PURCHASED EQUITY OPTIONS OUTSTANDING (0.2%) (a) Expiration Contract date/ strike amount Value SPDR S&P rust (Put) Feb-14/$130.00 29,190 $115,780 SPDR S&P rust (Put) Jan-14/125.00 35,489 99,176 SPDR S&P rust (Put) Dec-13/120.00 36,486 69,049 SPDR S&P rust (Put) Nov-13/115.00 29,475 34,538 SPDR S&P rust (Put) Oct-13/123.00 26,890 41,018 SPDR S&P rust (Put) Oct-13/123.00 6,700 10,579 SPDR S&P rust (Put) Sep-13/125.00 21,740 32,905 SPDR S&P rust (Put) Aug-13/115.00 10,576 5,752 SPDR S&P rust (Put) Jul-13/115.00 29,934 11,884 SPDR S&P rust (Put) Jun-13/110.00 25,594 4,354 SPDR S&P rust (Put) May-13/108.00 30,279 2,778 SPDR S&P rust (Put) Apr-13/117.00 14,706 1,048 SPDR S&P rust (Put) Mar-13/116.00 9,176 29 SPDR S&P rust (Put) Mar-13/116.00 5,350 19 Total purchased equity options outstanding (cost $1,476,051) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 75 $72,973 M/I Homes, Inc. $2.438 pfd. (NON) 2,460 61,746 Total preferred stocks (cost $124,479) CONVERTIBLE BONDS AND NOTES (0.1%) (a) Principal amount Value Exide Technologies cv. sr. sub. notes FRN zero %, 2013 $25,000 $23,625 iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) 35,000 39,594 Navistar International Corp. cv. sr. unsec. sub. notes 3s, 2014 74,000 69,745 Total convertible bonds and notes (cost $130,709) CONVERTIBLE PREFERRED STOCKS (—%) (a) Shares Value ArcelorMittal Ser. MTUS, $1.50 cv. pfd. (France) (NON) 1,658 $38,698 EPR Properties Ser. C, $1.44 cv. pfd. 1,550 34,798 Total convertible preferred stocks (cost $75,736) SHORT-TERM INVESTMENTS (52.5%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.11% (AFF) 53,408,234 $53,408,234 Putnam Short Term Investment Fund 0.10% (AFF) 18,674,124 18,674,124 SSgA Prime Money Market Fund 0.08% (P) 4,190,000 4,190,000 U.S. Treasury Bills with an effective yield of 0.145%, December 12, 2013 (SEG) (SEGSF) $3,500,000 3,496,111 U.S. Treasury Bills with an effective yield of 0.165%, November 14, 2013 (SEG) (SEGSF) 5,000,000 4,995,344 U.S. Treasury Bills with effective yields ranging from 0.174% to 0.175%, October 17, 2013 6,640,000 6,635,232 U.S. Treasury Bills with effective yields ranging from 0.129% to 0.130%, September 19, 2013 3,650,000 3,647,697 U.S. Treasury Bills with effective yields ranging from 0.155% to 0.180%, August 22, 2013 (SEG) 8,500,000 8,494,968 U.S. Treasury Bills with effective yields ranging from 0.178% to 0.179%, July 25, 2013 1,500,000 1,499,316 U.S. Treasury Bills with effective yields ranging from 0.161% to 0.162%, June 27, 2013 3,500,000 3,498,709 U.S. Treasury Bills with effective yields ranging from 0.168% to 0.170%, May 30, 2013 2,500,000 2,499,344 U.S. Treasury Bills with effective yields ranging from 0.167% to 0.182%, May 2, 2013 12,000,000 11,998,029 Total short-term investments (cost $123,027,882) TOTAL INVESTMENTS Total investments (cost $239,889,971) (b) FORWARD CURRENCY CONTRACTS at 2/28/13 (aggregate face value $19,368,067) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Buy 3/20/13 $1,581,332 $1,650,703 $(69,371) Barclays Bank PLC Australian Dollar Sell 4/17/13 59,047 60,096 1,049 British Pound Buy 3/20/13 122,112 126,915 (4,803) Canadian Dollar Buy 4/17/13 40,588 41,895 (1,307) Euro Buy 3/20/13 728,711 761,762 (33,051) Hong Kong Dollar Sell 5/15/13 170,456 170,525 69 Japanese Yen Buy 5/15/13 1,535,923 1,539,333 (3,410) Malaysian Ringgit Buy 5/15/13 10,433 10,414 19 Singapore Dollar Sell 5/15/13 40,940 40,938 (2) Swedish Krona Sell 3/20/13 42,336 43,338 1,002 Citibank, N.A. Danish Krone Buy 3/20/13 3,835 3,991 (156) Euro Buy 3/20/13 152,375 159,319 (6,944) Singapore Dollar Sell 5/15/13 40,940 40,956 16 Credit Suisse International Australian Dollar Sell 4/17/13 59,250 60,292 1,042 British Pound Buy 3/20/13 342,671 356,174 (13,503) Canadian Dollar Buy 4/17/13 40,588 41,906 (1,318) Euro Buy 3/20/13 152,245 159,144 (6,899) Japanese Yen Buy 5/15/13 1,563,131 1,566,872 (3,741) Mexican Peso Buy 4/17/13 69,493 70,060 (567) New Zealand Dollar Buy 4/17/13 1,484 1,516 (32) Polish Zloty Buy 3/20/13 142,146 146,515 (4,369) South African Rand Buy 4/17/13 139,743 141,897 (2,154) Deutsche Bank AG Euro Buy 3/20/13 152,375 159,244 (6,869) Goldman Sachs International British Pound Sell 3/20/13 821,562 818,742 (2,820) HSBC Bank USA, National Association Euro Buy 3/20/13 907,330 948,396 (41,066) Japanese Yen Buy 5/15/13 1,353,250 1,356,386 (3,136) JPMorgan Chase Bank N.A. Australian Dollar Sell 4/17/13 59,250 60,298 1,048 British Pound Buy 3/20/13 121,960 126,687 (4,727) Canadian Dollar Buy 4/17/13 40,588 41,900 (1,312) Euro Buy 3/20/13 152,375 159,243 (6,868) Japanese Yen Buy 5/15/13 1,569,256 1,566,257 2,999 Mexican Peso Buy 4/17/13 69,493 70,070 (577) Swiss Franc Sell 3/20/13 100,733 104,327 3,594 State Street Bank and Trust Co. Australian Dollar Sell 4/17/13 59,250 60,297 1,047 British Pound Buy 3/20/13 121,960 126,685 (4,725) Canadian Dollar Buy 4/17/13 40,588 41,892 (1,304) Euro Buy 3/20/13 152,375 159,272 (6,897) Israeli Shekel Buy 4/17/13 7,044 7,070 (26) Japanese Yen Buy 5/15/13 1,353,250 1,356,607 (3,357) Swedish Krona Sell 3/20/13 42,351 43,342 991 UBS AG Australian Dollar Sell 4/17/13 59,250 60,288 1,038 British Pound Buy 3/20/13 121,960 126,744 (4,784) Canadian Dollar Buy 4/17/13 40,588 41,888 (1,300) Euro Buy 3/20/13 907,200 948,501 (41,301) Japanese Yen Buy 5/15/13 1,353,250 1,356,210 (2,960) Mexican Peso Buy 4/17/13 69,493 70,070 (577) Norwegian Krone Sell 3/20/13 13,440 14,093 653 Swedish Krona Sell 3/20/13 42,336 43,327 991 WestPac Banking Corp. Euro Buy 3/20/13 907,200 948,649 (41,449) Japanese Yen Buy 5/15/13 1,353,250 1,357,021 (3,771) Total FUTURES CONTRACTS OUTSTANDING at 2/28/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 63 $7,892,515 Mar-13 $(36,662) Euro-Bobl 5 yr (Long) 32 5,329,984 Mar-13 35,051 Euro-Bund 10 yr (Long) 64 12,114,664 Mar-13 64,885 Euro-Buxl 30yr Bond (Long) 16 2,794,920 Mar-13 24,206 Euro-OAT 10 yr (Short) 40 7,059,889 Mar-13 (131) Euro-Schatz 2 yr (Long) 32 4,626,241 Mar-13 2,822 FTSE 100 Index (Short) 33 3,183,234 Mar-13 (135,981) Japanese Government Bond 10 yr (Long) 19 29,726,831 Mar-13 184,288 MSCI EAFE Index Mini (Short) 35 2,903,075 Mar-13 (110,758) NASDAQ 100 Index E-Mini (Short) 93 5,092,680 Mar-13 (135,231) S&P 500 Index E-Mini (Long) 171 12,938,715 Mar-13 279,369 U.K. Gilt 10 yr (Long) 68 12,037,671 Jun-13 264,982 U.S. Treasury Bond 30 yr (Long) 29 4,169,656 Jun-13 (9,789) U.S. Treasury Note 2 yr (Long) 51 11,243,906 Jun-13 (97) U.S. Treasury Note 5 yr (Long) 90 11,158,594 Jun-13 4,657 U.S. Treasury Note 10 yr (Long) 10 1,315,469 Jun-13 (2,441) U.S. Treasury Note 10 yr (Short) 119 15,654,078 Jun-13 28,594 Total WRITTEN EQUITY OPTIONS OUTSTANDING at 2/28/13 (premiums $167,867) (Unaudited) Expiration Contract Date/strike amount Value SPDR S&P rust (Put) May-13/$90.00 30,279 $1,559 SPDR S&P rust (Put) Apr-13/100.00 14,706 195 SPDR S&P rust (Put) Mar-13/100.00 5,350 2 SPDR S&P rust (Put) Mar-13/100.00 9,176 1 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 2/28/13 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC $1,900,000 (E) $78,125 3/20/43 3 month USD-LIBOR-BBA 2.60% $(68,479) 48,600,000 (E) 531,227 3/20/23 3 month USD-LIBOR-BBA 1.75% (594,835) 6,700,000 (E) 9,033 3/20/18 3 month USD-LIBOR-BBA 0.90% (6,578) 3,800,000 (E) (3,974) 3/20/15 3 month USD-LIBOR-BBA 0.45% 320 Credit Suisse International 13,300,000 (E) 363,930 3/20/23 3 month USD-LIBOR-BBA 1.75% 55,769 200,000 (E) 888 3/20/18 3 month USD-LIBOR-BBA 0.90% 422 1,000,000 (E) (550) 3/20/15 3 month USD-LIBOR-BBA 0.45% 580 300,000 (E) 20,100 3/20/43 3 month USD-LIBOR-BBA 2.60% (3,048) Total (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 2/28/13 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Bank of America N.A. $3,800,000 9/21/21 (2.305%) USA Non Revised Consumer Price Index- Urban (CPI-U) $107,920 baskets 163,729 3/14/13 (3 month USD-LIBOR-BBA plus 0.10%) A basket (MLTRFCF2) of common stocks 1,467,772 baskets 65,244 3/14/13 (3 month USD-LIBOR-BBA plus 0.10%) A basket (MLTRFCF2) of common stocks 77,971 units 2,143 3/14/13 3 month USD-LIBOR-BBA minus 0.09% Russell 1000 Total Return Index (670,730) units 450 3/14/13 3 month USD-LIBOR-BBA minus 0.09% Russell 1000 Total Return Index (140,844) units 308 3/14/13 3 month USD-LIBOR-BBA minus 0.09% Russell 1000 Total Return Index (96,400) units 1,330 4/5/13 3 month USD-LIBOR-BBA minus 0.39% Russell 1000 Total Return Index (416,272) units 1,586 3/14/13 3 month USD-LIBOR-BBA minus 0.09% Russell 1000 Total Return Index (78,719) Barclays Bank PLC $2,900,000 12/7/22 (2.7475%) USA Non Revised Consumer Price Index- Urban (CPI-U) (17,528) Citibank, N.A. 800,000 11/7/22 (2.73%) USA Non Revised Consumer Price Index- Urban (CPI-U) (2,199) 1,500,000 8/7/22 2.515% USA Non Revised Consumer Price Index- Urban (CPI-U) (25,485) baskets 30 2/13/14 (3 month USD-LIBOR-BBA plus 0.10%) A basket (CGPUTQL2) of common stocks 24,611 baskets 70 2/13/14 (3 month USD-LIBOR-BBA plus 0.10%) A basket (CGPUTQL2) of common stocks 82,474 shares 20,457 9/10/13 (3 month USD-LIBOR-BBA) Vanguard Index Funds - MSCI Emerging Markets ETF 11,885 units 1,616 2/13/14 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index 20,883 units 849 2/13/14 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index (26,693) Credit Suisse International $2,600,000 1/9/23 (2.76%) USA Non Revised Consumer Price Index- Urban (CPI-U) (11,939) 3,400,000 8/7/22 (2.515%) USA Non Revised Consumer Price Index- Urban (CPI-U) 57,766 1,600,000 8/8/22 (2.5325%) USA Non Revised Consumer Price Index- Urban (CPI-U) 24,496 700,000 9/10/22 (2.5925%) USA Non Revised Consumer Price Index- Urban (CPI-U) 9,464 42,883 9/19/13 (3 month USD-LIBOR-BBA plus 0.05%) Vanguard Index Funds - MSCI Emerging Markets ETF (5,553) 3,300,000 2/8/23 (2.81%) USA Non Revised Consumer Price Index- Urban (CPI-U) (14,378) shares 34,150 11/25/13 (3 month USD-LIBOR-BBA plus 0.10%) Vanguard Index Funds - MSCI Emerging Markets ETF 15,010 shares 20,127 7/18/13 (3 month USD-LIBOR-BBA plus 0.10%) Vanguard Index Funds - MSCI Emerging Markets ETF (32,578) shares 94,529 7/2/13 (3 month USD-LIBOR-BBA plus 0.10%) Vanguard Index Funds - MSCI Emerging Markets ETF (188,784) shares 6,269 2/10/14 (3 month USD-LIBOR-BBA plus 0.15%) Vanguard Index Funds - MSCI Emerging Markets ETF (5,133) shares 36,117 2/20/14 (3 month USD-LIBOR-BBA plus 0.20%) Vanguard Index Funds - MSCI Emerging Markets ETF (30,414) Deutsche Bank AG $500,000 11/7/21 (2.43%) USA Non Revised Consumer Price Index- Urban (CPI-U) 7,460 Goldman Sachs International 1,500,000 10/5/22 (2.73%) USA Non Revised Consumer Price Index- Urban (CPI-U) 1,299 JPMorgan Chase Bank N.A. 13,500,000 8/7/22 (2.515%) USA Non Revised Consumer Price Index- Urban (CPI-U) 226,234 Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 2/28/13 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclays Bank PLC DJ CDX EM Series 18 Index BB+/P $(215,460) $1,800,000 12/20/17 500 bp $(4,290) DJ CDX EM Series 18 Index BB+/P (1,237,600) 9,100,000 12/20/17 500 bp (108,098) DJ CDX NA HY Series 19 Index B+/P (48,293) 6,439,000 12/20/17 500 bp 195,424 DJ CDX NA HY Series 19 Index B+/P (115,500) 4,200,000 12/20/17 500 bp 22,470 DJ CDX NA HY Series 19 Index B+/P 21,875 3,500,000 12/20/17 500 bp 154,350 DJ CDX NA HY Series 19 Index B+/P (47,250) 2,100,000 12/20/17 500 bp 26,402 DJ CDX NA IG Series 19 Index BBB+/P (5,861) 1,180,000 12/20/17 100 bp 3,652 DJ CDX NA IG Series 19 Index BBB+/P (990) 655,000 12/20/17 100 bp 4,291 Citibank, N.A. DJ CDX EM Series 18 Index BB+/P (99,520) 800,000 12/20/17 500 bp (223) DJ CDX NA IG Series 19 Index BBB+/P (2,342) 460,000 12/20/17 100 bp 1,366 Credit Suisse International DJ CDX NA HY Series 19 Index B+/P 5,000 2,000,000 12/20/17 500 bp 80,700 DJ CDX NA IG Series 19 Index BBB+/P (4,314) 900,000 12/20/17 100 bp 1,717 DJ CDX NA IG Series 19 Index BBB+/P (4,275) 850,000 12/20/17 100 bp 2,578 DJ CDX NA IG Series 19 Index BBB+/P (708) 550,000 12/20/17 100 bp 3,726 Deutsche Bank AG DJ CDX EM Series 18 Index BB+/P (144,100) 1,100,000 12/20/17 500 bp (7,567) DJ CDX NA HY Series 19 Index B+/P 6,625 5,300,000 12/20/17 500 bp 207,231 DJ CDX NA HY Series 19 Index B+/P 4,281 3,425,000 12/20/17 500 bp 133,918 DJ CDX NA IG Series 19 Index BBB+/P (3,877) 540,000 12/20/17 100 bp 191 Goldman Sachs International DJ CDX NA IG Series 19 Index BBB+/P (12,456) 2,500,000 12/20/17 100 bp 7,699 DJ CDX NA IG Series 19 Index BBB+/P (329) 165,000 12/20/17 100 bp 1,001 JPMorgan Chase Bank N.A. DJ CDX EM Series 18 Index BB+/P (112,800) 800,000 12/20/17 500 bp (15,614) DJ CDX NA HY Series 19 Index B+/P (406,250) 25,000,000 12/20/17 500 bp 540,002 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at February 28, 2013. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations CAD Canadian Dollar Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from December 1, 2012 through February 28, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $234,249,965. (CLN) The value of the commodity linked notes, which are marked-to-market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note's value relative to the change in the underlying index. (b) The aggregate identified cost on a tax basis is $239,926,964, resulting in gross unrealized appreciation and depreciation of $8,457,653 and $4,817,232, respectively, or net unrealized appreciation of $3,640,421. (NON) Non-income-producing security. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. For investments in Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with a company which is under common ownership, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $57,732,468 $105,252,779 $109,577,013 $49,028 $53,408,234 Putnam Short Term Investment Fund * — 21,073,510 2,399,386 307 18,674,124 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $205,338,649 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Upfront premiums are recorded as realizes gains and losses at the closing of the contract. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin. Payments received or made are recorded as realized gains or losses. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty. There is minimal counterparty risk with respect to centrally cleared interest rate contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries, and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. For the fund's average notional amount on OTC credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $165,384 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $457,615 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $379,592. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $1,396,039 $2,452,825 $— Capital goods 1,831,946 1,229,718 3,023 Communication services 1,727,671 1,056,208 — Conglomerates 1,539,279 314,824 — Consumer cyclicals 8,500,853 2,935,445 — Consumer staples 5,503,063 3,113,155 — Energy 4,726,683 1,723,526 — Financials 15,841,740 5,768,683 — Health care 7,651,431 2,507,858 — Technology 11,410,654 954,609 — Transportation 1,155,661 603,545 — Utilities and power 1,886,841 774,200 — Total common stocks Commodity linked notes — 8,271,447 — Convertible bonds and notes — 132,964 — Convertible preferred stocks — 73,496 — Corporate bonds and notes — 11,938,489 — Foreign government and agency bonds and notes — 3,657,875 — Investment companies 1,201,369 — — Preferred stocks — 134,719 — Purchased equity options outstanding — 428,909 — U.S. Government and Agency Mortgage Obligations — 7,487,422 — U.S. Treasury obligations — 594,107 — Short-term investments 76,272,358 46,764,750 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(315,895) $— Futures contracts 457,766 — — Written equity options outstanding — (1,757) — Interest rate swap contracts — (1,614,628) — Total return swap contracts — 371,596 — Credit default contracts — 3,675,070 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $3,675,070 $— Foreign exchange contracts 15,558 331,453 Equity contracts 2,408,884 2,075,847 Interest rate contracts 1,049,549 1,740,701 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Purchased equity option contracts (number of contracts) Written equity option contracts (number of contracts) Futures contracts (number of contracts) Forward currency contracts (contract amount) OTC interest rate swap contracts (notional) OTC total return swap contracts (notional) OTC credit default swap contracts (notional) $62,100,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: April 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: April 26, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: April 26, 2013
